DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kveen et al. (US 8,050,774 B2, hereinafter “Kveen”) in view of Frantzen (US 6,168,618 B1).
Regarding Claim 1, Kveen discloses an implantable device (abstract) comprising a cathode region (Figure 1, 106) and an anode region (108) between which an electrolytic cell is formed by energy wirelessly received via an antenna region (coil structure 104 including control circuit 110 serves as an antenna region receiving energy wirelessly from magnetic field source 112), the electrolytic cell comprises a diode (as seen in Figure 4, diodes are shown at various locations in the control circuit to limit the flow of energy to one direction) and a capacitor (as illustrated in Figure 4, the control circuit 110 can include a capacitor 428). The antenna region of Kveen would be positioned on the same component as the sacrificial anode region. 
Kveen discloses the invention substantially as claimed, but fails to disclose that electrolytic degradation of a sacrificial anode region occurs upon the formation of the electrolytic cell and transforms the implantable device from a first configuration to a second configuration.  
Frantzen discloses an implantable device (Figure 3A) having a cathode region (Figure 3B, lead wire 32b) and a sacrificial anode region (Figure 3B, lead wire 32a and uninsulated anode section 34a), the implantable device comprising a first configuration (Figure 1A), and a second configuration (Figure 1B) where electrolytic degradation of the sacrificial anode region transforms the implantable device from the first configuration to the second configuration (Column 4, lines 46-61).   It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the wireless electrolytic cell structure of Kveen with a deployable stent as is taught by Frantzen in order to deploy the stent of Kveen upon insertion within a patient in a non-invasive manner by supplying energy to the stent.
Regarding Claim 21, Kveen in view of Frantzen discloses the implantable device of claim 19, and Frantzen further discloses where the implantable device is a stent (abstract) where the first configuration is a first diameter (Figure 1A) and the second configuration is a second diameter (Figure 1B). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the stent as combined with the electrolytic cell structure of Kveen to be a stent that expands from a first configuration to a second configuration, as expanding stents are well known in the art as an optimal stent placement and utilization technique. 
Regarding Claim 27, Kveen in view of Frantzen discloses the implantable device of claim 19, and Frantzen further discloses where the sacrificial anode region comprises an electrically uninsulated subsection (32a) of a structural member (32) of the device. ). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the sacrificial anode region of Frantzen with the electrolytic cell structure of Kveen, as the sacrificial anode region of Frantzen would provide the ability for the device to deploy from a first to a second configuration, as is well known and desirable in the art of stents. 

Response to Arguments
Applicant's arguments filed March 22, 2022 have been fully considered but they are not persuasive. Regarding the argument that the proposed modification of Kveen would not be viable to provide the intended purpose of Kveen, the examiner respectfully disagrees.  It is the structural teaching of the wireless electrolytic cell structure of Kveen that is then modified to be used with a deployable stent as is taught by Frantzen.  Per this modification, the intended use of the device would no longer be to provide a long-term solution, but would be as an energy source to provide for the deployment of the stent of Frantzen.  
Applicant’s amendments are sufficient to overcome the rejections under 35 U.S.C 112.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368. The examiner can normally be reached M, Tu, Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE L NELSON/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774